             Case 3:20-cv-01451-AC        Document 1      Filed 08/25/20    Page 1 of 16




M. Christie Helmer, OSB No. 743400
chris.helmer@millernash.com
Ian M. Christy, OSB No. 160116
ian.christy@millernash.com
Edward T. Decker, OSB No. 196413
edward.decker@millernash.com
MILLER NASH GRAHAM & DUNN LLP
3400 U.S. Bancorp Tower
111 S.W. Fifth Avenue
Portland, Oregon 97204
Telephone: 503.224.5858
Facsimile: 503.224.0155

        Attorneys for Petitioner




                                UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON

                                       PORTLAND DIVISION

METRO METALS NORTHWEST, INC.,                      No.
an Oregon corporation
                                                   PETITION TO COMPEL ARBITRATION
                      Petitioner,

        v.

MUGHAL IRON & STEEL
INDUSTRIES LIMITED, a business entity
organized under the laws of Pakistan,

                      Respondent.



                   For its claim against respondent Mughal Iron & Steel Industries Limited

(“Mughal Steel”), petitioner Metro Metals Northwest, Inc. (“Metro Metals”) alleges as follows:




Page 1 –      PETITION TO COMPEL ARBITRATION

4846-9534-6109.3
           Case 3:20-cv-01451-AC         Document 1       Filed 08/25/20     Page 2 of 16




                                            I. PARTIES

                   1.   Metro Metals is a corporation organized and existing under the laws of the

state of Oregon with its principal place of business in Portland, Oregon. Metro Metals is a

reseller of bulk scrap metal, both to customers in the United States and customers abroad.

                   2.   On information and belief, Mughal Steel is a public limited company

formed under the laws of Pakistan with a principal place of business in Lahore, Pakistan.

Mughal Steel operates in the long-rolled steel industry, manufacturing products such as steel

rebar, girders, and t-iron from recycled and other metals.

                                   II. JURISDICTION AND VENUE

                   3.   Based on §§ 4, 5, and 206 of the Federal Arbitration Act, 9 U.S.C. § 1, et.

seq., (“FAA”), Metro Metals brings this claim against Mughal Steel to require referral of one or

more sales contract disputes between Metro Metals and Mughal Steel to arbitration. This Court

has jurisdiction over this action under 9 U.S.C. § 203 because the United States, where Metro

Metals resides, and Pakistan, where Mughal Steel resides, are parties to the Convention on the

Recognition and Enforcement of Foreign Arbitral Awards of June 10, 1958 (the “New York

Convention”), and the dispute between the parties described below is a commercial dispute

falling within the ambit of the New York Convention.

                   4.   Venue is proper in this judicial district under 9 U.S.C. § 204, as the courts

of Oregon would have jurisdiction over the dispute were it not for applicability of the arbitration

clause in the parties’ contract.

                                            III. FACTS

                   5.   On or about February 24, 2020, Metro Metals and Mughal Steel entered

into a contract under which Metro Metals agreed to sell and Mughal Steel agreed to buy

approximately 30,000 metric tons of scrap steel for the price of USD 9,170,000 (“Sales

Contract,” a copy of which is attached to this Petition as Exhibit 1).



Page 2 –     PETITION TO COMPEL ARBITRATION

4846-9534-6109.3
           Case 3:20-cv-01451-AC          Document 1       Filed 08/25/20    Page 3 of 16




                   6.    Metro Metals asserts Mughal Steel repudiated or breached the Sales

Contract when it wrongfully declared “force majeure” and refused to accept or pay for the steel

scrap sold. Mughal Steel’s actions caused Metro Metals at least $2 million in damages.

                   7.    Paragraph 20 of the Sales Contract contains the following arbitration

clause:

          Any disputes, controversies and/or claims arising out of or relating to this
          agreement or any modification thereto, or any alleged breach or cancellation
          thereof, which cannot be settled amicable [sic] between Buyer and Seller, shall be
          settled by arbitration in the USA, in accordance with the
          laws/regulations/stipulations.

                   8.    The Sales Contract does not specify an arbitrator before whom any dispute

would be resolved, a procedure for appointing an arbitrator, or a set of arbitration rules pursuant

to which arbitration is to be conducted.

                   9.    Metro Metals asked Mughal Steel to agree on a set of rules by which to

conduct arbitration of the dispute as well as a locale for the arbitration and one or more

arbitrators. While it initially engaged on that subject, Mughal Steel has now refused to engage

further, and, effectively, refuses to arbitrate the parties’ dispute.

                                     IV. CLAIM FOR RELIEF

                   10.   Under the FAA, courts are to compel arbitration where the parties have a

written arbitration agreement, the parties’ dispute is within the scope of the arbitration

agreement, and the responding party has failed to comply with the arbitration agreement.

9 U.S.C. §§ 4, 206. The Sales Contract contains a written arbitration clause that includes in its

scope all disputes, controversies, and/or claims arising out of the Sales Contract. Metro Metals’

claim against Mughal Steel arises under the Sales Contract and is subject to arbitration.

                   11.   If an arbitration agreement does not provide a method for naming or

appointing an arbitrator, Sections 5 and 206 of the FAA empower courts to appoint an arbitrator

to decide the parties’ dispute. The Sales Contract does not specify a method for naming or


Page 3 –     PETITION TO COMPEL ARBITRATION

4846-9534-6109.3
           Case 3:20-cv-01451-AC         Document 1       Filed 08/25/20     Page 4 of 16




appointing an arbitrator, nor does it set the stage for arbitration by naming a set of rules pursuant

to which the arbitration shall be conducted and the opposing party notified of the arbitration

claim.

                   12.   Thomas J. Brewer has been a practicing attorney since 1975 and has acted

full-time as an arbitrator since 2000, arbitrating claims under the International Arbitration Rules

of the International Centre for Dispute Resolution (“ICDR,” the international disputes arm of the

American Arbitration Association) and other recognized international arbitral rules. He is a

Fellow in the College of Commercial Arbitrators and the Chartered Institute of Arbitrators and is

ranked in Chambers USA in the category of International Arbitration. Mr. Brewer specializes in

international and domestic commercial arbitrations, including arbitration of disputes like the

described dispute between Metro Metals and Mughal Steel. A copy of his curriculum vitae is

attached to this petition as Exhibit 2. Mr. Brewer would be an appropriate person for the Court

to appoint as arbitrator for disputes under the parties’ Sales Contract, and the International

Arbitration Rules of the ICDR would be appropriate rules for the Court to adopt as rules to

govern the arbitration and its initiation before Mr. Brewer. Mr. Brewer states he has no conflict

and is willing to act as arbitrator under the parties’ Sales Contract.


///

///

///

///

///

///

///




Page 4 –     PETITION TO COMPEL ARBITRATION

4846-9534-6109.3
             Case 3:20-cv-01451-AC         Document 1      Filed 08/25/20     Page 5 of 16




                   WHEREFORE, Metro Metals prays that this Court:

        1.         Refer the parties to Thomas J. Brewer for arbitration of disputes under the Sales

Contract, including the dispute described in this petition, under the International Arbitration

Rules of the International Centre for Dispute Resolution;

        2.         Award Metro Metals such other relief as this court deems just and proper.

                   DATED: August 25, 2020.

                                                  MILLER NASH GRAHAM & DUNN LLP



                                                     s/ M. Christie Helmer
                                                  M. Christie Helmer, OSB No. 743400
                                                  chris.helmer@millernash.com
                                                  Ian M. Christy, OSB No. 160116
                                                  ian.christy@millernash.com
                                                  Edward T. Decker, OSB No. 196413
                                                  edward.decker@millernash.com

                                                  Attorneys for Petitioner




Page 5 –      PETITION TO COMPEL ARBITRATION

4846-9534-6109.3
        Case 3:20-cv-01451-AC       Document 1      Filed 08/25/20   Page 6 of 16




METRO METALS NORTHWEST, INC.
5611 NE COLUMB I A BLVD
PORTLAND , OR 972 1 8 USA

PHONE : 503-287-8861
FAX : 503-287-5569
                                                            METRDMHRL~
                                                            NORTHWEST,INC.



                         SALES CONTRACT
DATE :      FEBRUARY 24 ,        2020            CO NTRA C T    N O . M I S G O 3· 2 0



This contract is made by and between the Buyer, Mughal Iron & Steel Group of
Industries Limited. 31A Shadman 1, Lahore, Pakistan and Metro Metals Northwest, Inc.
5611 NE Columbia Blvd., Portland, OR 97218 USA Tel. 503-287-8861 Fax. 503-287-
5569, as the Seller, whereby the Buyer agrees to buy and the Seller agrees to sell one
cargo of steel scrap on the terms and conditions stated below:

1. Name of Commodity:
   Ferrous Scrap - Iron and Steel Scrap for Melting
2. Composition:
   Shredded Scrap as per ISRI 211 with minimum density of 70Ibs./cu.ft. and total
   copper content of 0.25% max
   PNS (Plate and Structural Scrap) as per ISRI 231-232     H.s . Coc\e. : 7201./ . 1i1 OO
3. Total Quantity:                                                             7204 . Ll~10
   Total 30,000 MT with 5% more or 5% less allowed at Seller's option, but also subject
   to the draft limitation at Karachi , Pakistan
   Shredded Scrap 26,000 MT +5%/-5%
   PNS 4,000 MT +5%/-5%
4. Country of Origin:
   U.S.A.
5. Opening Bank:
   Tier 1 Bank at Pakistan. Tier 2 on approval of seller
   S.W.I.F.T. authentication with U.S. Bank NA required
6 . Unit Price:
   On sight Basis-
   Shredded Scrap $305 USO per MT
   PNS $310 USO per MT


                                           1/5




                                                                                Exhibit 1
                                                                              Page 1 of 5
        Case 3:20-cv-01451-AC       Document 1      Filed 08/25/20    Page 7 of 16




   Price CFR Free Out One safe berth in one safe port of Karachi, Pakistan
   $9,170,000 USO nine million one hundred seventy thousand with 5% more or 5%
   less allowed.
7. Time of Shipment:
   From U.S.A. latest March 31 , 2020
8. Supplier:
   Scrap under this contract will be supplied by Metro Metals Northwest, Inc.
9. Port of Loading:
   Vancouver, WA USA
10. Port of Destination:
   Karachi, Pakistan
11. Insurance:
   To be covered by the buyer
12. Payment:
   The Buyer, Mughal Iron & Steel Group of Industries Limited shall open irrevocable,
   non&transferable Letter(s) of Credit (L/C) in favor of the Seller, Metro Metals
   Northwest, Inc. 5611 NE Columbia Blvd., Portland, OR 97218 USA. The l/C(s)
   is/are to be payable for 100% of the cargo value against the presentation of the
   shipment documents as per clause 13.
   LC draft(s) application approval by seller requ ired prior to issuing bank submission
   L/C(s) being opened and in fully workable condition by latest March 6, 2020.
   The L/C(s) shall be valid until the 21 st day after the latest shipment date.
   All banking charges incurred outside of Singa13ore to be borne by the Seller.
                                             P~ki.ito.r.
   (Special Instructions in L/C)
      1) 5 percent more or 5 percent less for quantity and amount shall be allowed.
      2) Charter Party Bills of Lading shall be allowed and marked "Freight Payable as
         per Charter Party".
      3) UC Latest Shipment Date: March 31, 2020
      4) L/C Va~idity Date: April 21 , 2020                                 &;:Ci7-r~"'-...
                                                                                      _
      5) TIT Reimbursement allowed USA Bank at request and cost to Be. ~!P,ia~~-,0.
      6) Non-transferable irrevocable letter of credit required              ~L            \~
      7) Advise via authenticated SWIFT or tested Telex directly to:     . i,;'       ;~}
              U.S. Bank National Association
              Portland International Ba~king Office
              111 SW Fifth Avenue , Suite 500
                                                                             ~
                                                                              ..  ,·-~.w
                                                                                    .(_~~


              Portland, Oregon 97204 U.S.A.
              Phone: (503) 275-6059 Toll Free: (866) 359-2503 Fax: (503)


                                           2/5




                                                                                  Exhibit 1
                                                                                Page 2 of 5
       Case 3:20-cv-01451-AC       Document 1      Filed 08/25/20    Page 8 of 16




              SWIFT: USBKUS44PDX Telex: 192179 USS INTL MPS
      8) LC confirmation may be added at request and cost to Beneficiary.
13. Shipping Documents:
   The following documents shall be presented for negotiation:
      1) Full set of original "on board" Charter Party Bills of Lading marked "Freight
         payable as per Charter Party", aAEI r,ot ,eqailed to !Row UC ~4tu,,ber.
             a. Number of Bil's and 8/L instructions must be final and advised to
                 seller prior to vessel berthing and loading at Vancouver, WA USA.
      2) Commercial Invoice indicating contract number; name of carrying vessel;
         letter of credit number; description of goods; and quantities shipped.
      3) Certificate of Weight issued by independent surveyor Specialized Marine
         Inspections, LLC for survey performed at the loading port.
      4) Certificate of Quality issued by independent surveyor Specialized Marine
         Inspections, LLC for survey performed at the loading port.
      5) Draft Survey Report issued by independent surveyor Specialized Marine
         Inspections, LLC for survey preformed at the loading port.
      6) Certificate of Origin issued by the seller.
      7) Stowage Plan
      8) Charter Party Copy and not required to show-UC l'lt:IFl'lBer or original
         signatures.
      9) Seller's Certificate of Non~Wood materials.
14. Determination of Weight:
   The Draft Survey at the loading port is to be performed by independent surveyor
   Specialized Marine Inspections, LLC at Seller's account, whilst the draft survey at
   the discharging port is to be performed by independent surveyor of the Buyer's
   choice at Buyer's account.
   The Seller has a right to send Seller's check surveyor of Draft weight at discharging
   port at the Seller's account.
   If the Draft Survey weight at the discharge port, as mentioned above, is within
   tolerance, up or down, to the Draft Survey Weight at the loading port, then no
   adjustment is to be made, and the draft weight at the loading port shall be deemed
   as the final weight.
   If the Draft Survey weight at the discharge port, as mentioned above, reflects a
   shortage or overage exceeding the 0.5% tolerance to the Draft Survey weight at the
   loading port, then any shortage or overage exceeding said 0.5% tolerance shall be
   reimbursed to the Buyer or Seller, whichever the case may be.
   The results of the discharge port Draft Survey performed by Buyer's chosen
   independent surveyor are to be reported to the Seller within 30 days after completion

   Draft Survey results will stand as the final weight.
15. Determination of Quality:
                                                                               <
   of discharge. If the results are not reported within the time allowed, the loadport


                                                                             /~!1,-,,~
                                                                              .·L··q!l-
                                                                               '


                                                                                   ~            ~
                                                                                                 (ft
                                                                                                 ctl


                                           3/5                                     :if'>      ·~""-'
                                                                                           $eu~~


                                                                                Exhibit 1
                                                                              Page 3 of 5
        Case 3:20-cv-01451-AC         Document 1       Filed 08/25/20     Page 9 of 16




   Certificate of Quality including the amount of dust, dirt, impurities and cast iron is to
   be issued by Specialized Marine Inspections, LLC, at the loading port is to be final
   and binding on both parties. Inspection fee at loading port is for Seller's account.
   Buyer's representative and/or Buyer's check surveyor may at any time during the
   loading of the cargo attend at the yard of shipment and inspect the cargo. Certificate
   shall certify that the cargo does not container any type of arms, ammunitions,
   explosive and radioactive materials.
   Buyer's representative and/or buyer's surveyor may attend at any time during
   loading of shipment and inspect cargo.
16. Impurities:
   Impurities such as rubber, dust, dirt, non-ferrous, and any other non-metallics are
   allowed with a tolerance of up to 1% against 8/L weight. Maximum allowed for cast
   iron is 4%. Impurities exceeding allowances, if any, and as determined at the
   discharging port by Buyer's independent surveyor shall be deducted from the final
   weight. However, if Seller does not agree with the aforementioned report, then the
   average figure between seller's independent surveyor at loading port and Buyer's
   independent surveyor at the discharging port for impurities shall be considered as
   final.
17.Discharging Terms and Conditions:
   The Seller is to ship by a single deck bulk carrier up to 25 years old, geared with
   minimum 4 holds/hatches and minimum 4x25 MT cranes in good working condition
   and electricity ·provided by the vessel. All vessel shifting costs at discharge port are
   for the Buyer's account.
   Discharge Rate-
   The Buyer agrees to discharge at the rate of 4,000 MT for Shredded Scrap and
   2,500 MT for PNS scrap, per weather working day of 24 hours, Saturdays, Sundays
   and Holidays included.

   Notice of Readiness (NOR) is to be tendered during office hours Monday through
   Friday 8:00AM to 5:00PM, and Saturday 8:00 AM to 12:00 PM, whether vessel in
   berth or not, whether in free-pratique or not, whether customs cleared or not.

   Laytime to commence 2:00PM if NOR duly tendered before noon, and 08:00 AM
   next working day if NOR duly tendered during afternoon office hours. All other
   discharged terms and conditions are to be as per the governing Charter Party         \ ..
                                                                                            0
   Conditions.                                                                    {.~'<> ' ,, ~ ,
                                                                                         ":ll
   Demurrage/dispatch money is to be finalized basis the statement of facts signe, '
   the ship's master and/or chief officer. The Buyer is responsible to obtain such h                   .
   signed statement of facts and send to the Seller by courier service (i.e. OHL, OC ~ "J _. 6 ix~,,;"~
   or other overnight courier service) within 7 days after completion of discharging of        ·
   the cargo. If the Buyer fails to send statement of facts provided to the Seller by the
   Ship owner directly, the Buyer shall be bound by this statement of facts.



                                              4/5




                                                                                      Exhibit 1
                                                                                    Page 4 of 5
       Case 3:20-cv-01451-AC        Document 1       Filed 08/25/20     Page 10 of 16




18. Terms of CFR Delivery:
   The Seller shall undertake to ship the contracted goods from the port(s) of loading to
   the port of destination with no transshipment allowed. The contracted goods shall
   not be carried by a vessel flying the flag of countries which the Buyer cannot accept.
19. Force Majeure:
   Force Majeure, as used herein, shall mean a cause or causes beyond the will or
   control of the any of the parties to this contract as the case may be, which wholly or
   in part, prevents the delivery of the commodity to be purchased and sold hereunder.
   Examples of Force Majeure are the following:

       Acts of God, insurrections, blockage of the loading port and/or the discharge port,
       declared or undeclared war, riots, strikes, lockouts, breakdown of or damages to
       or destruction of installations and/or machinery and/or plant, fires, accidents,
       epidemics, floods, natural or man-made disasters, actions and/or restriction of
       government (or agencies there-of), or any like contingency beyond the
       reasonable control of Seller or Buyer.

   If, because of Force Majeure, any party or parties to this agreement are unable to
   carry out their obligations, and if such party or parties immediately gives the other
   parties hereto written notices of such Force Majeure, then the obligations and
   liabilities of the party or Parties giving such notice shall be relieved, but after the
   expiration sixty (60) days, the party not claiming excuse under this provision may
   cancel the contract.
20.Arbitration:
   Any disputes, controversies and/or claims arising out of or relating to this agreement
   or any modification thereto, or any alleged breach or cancellation thereof, which
   cannot be settled amicable between Buyer and Seller, shall be settled by arbitration
   in the USA, in accordance with the laws/regulations/stipulations.



The Buyer:
Mughal Iron & Steel Group of Industries Lim ited.


                                                                                     '2..-- Z)-1 - 2-0
                                                         Victor inkier                Date
                                                         CEO - President




                                             5/5

                                                                                                         1
                                                                                    Exhibit 1
                                                                                  Page 5 of 5
        Case 3:20-cv-01451-AC         Document 1      Filed 08/25/20     Page 11 of 16




                               THOMAS J. BREWER
                                  ARBITRATOR

 The Millennium Building                                        Email: tjbrewer@tjbrewer.com
 719 2nd Avenue, Suite 1150                                      Website: www.tjbrewer.com
 Seattle, WA 98104                                                 Facsimile: + 1 206 780 3945
 T: +1 206 780 5037


                                          RESUME

Profession:

Independent arbitrator specializing in international and domestic commercial arbitrations.

Arbitration Experience:

Arbitration experience includes both domestic and international commercial arbitrations, with
over 350 appointments as panel chair, neutral panelist arbitrator or sole arbitrator since
becoming a full‐time neutral in 2000. The cases have ranged from complex, multi‐party business
disputes with large amounts in controversy to a wide variety of other matters, of varying size,
involving corporations, privately‐held companies, LLC’s, partnerships, joint ventures,
governmental entities and individuals. Prior cases have included a wide range of business and
commercial disputes, principally in the following areas:

BUSINESS AND COMMERCIAL: Commercial contracts, sale of business/asset purchase,
corporate governance and disputes between business co‐owners, product development and
licensing, insurance, international trade, commercial real estate and many other kinds of
business agreements and transactions. Member of the ICDR's International Roster of arbitrators,
the AAA’s Commercial and Large, Complex Case panels, and of the CPR Institute's Cross‐Border,
National Panel of Distinguished Neutrals and Commercial Real Estate panels of arbitrators.
Examples of specific prior cases include:

      A domestic arbitration between a professional athlete and a manufacturer of athletic
       clothing and footwear arising out of an international licensing and promotional
       agreement (Panel Chair).
      A dispute between a Class I railroad and eleven short lines over interpretation of the rate
       provisions in their freight operating agreements (Neutral Panelist).
      An international arbitration between British, Israeli and U.S. investors in a commercial
       real estate project related to alleged breaches of the parties' development agreements,
       fiduciary duties and capital call obligations (Neutral Panelist).




                                                                                       Exhibit 2
                                                                                     Page 1 of 6
          Case 3:20-cv-01451-AC        Document 1       Filed 08/25/20     Page 12 of 16

Page 2


        A dispute between Alaska Regional Corporations over whether certain revenues must be
         shared pursuant to the requirements of the Alaska Native Claims Settlement Act (Panel
         Chair).
        A contract dispute between a Texas tank farm and an international customer over billings
         following a fire and invocation of a force majeure clause (Neutral Panelist).
        An employment‐termination dispute between a major league baseball team and one of
         its former management employees (Sole Arbitrator).
        An antitrust dispute between a large U.S. national retailer and a Japanese manufacturer
         of flat screen technology products relating to damages allegedly caused by a horizontal
         price‐fixing conspiracy (Sole Arbitrator).
        An international arbitration between U.S. and Korean parties alleging breaches of long‐
         term international supply contracts for zinc concentrates (Panel Chair).
        An international arbitration of a franchising dispute between parties from India and the
         U.S. (Sole Arbitrator).
        A commercial real estate arbitration involving decennial rent re‐set appraisal and
         valuation issues related to the biotech campus buildings of a large U.S. medical school
         (Neutral Panelist).
        Additional examples available at www.tjbrewer.com.

ENERGY, OIL & GAS, ELECTRIC POWER: Oil and gas arbitrations have included participation
agreement, area of mutual interest, marketing and trading, pipeline, refinery, natural gas
gathering, treating, processing, transport and sales, contract interpretation, royalty, production
curtailment, joint venture, petrochemical, sale of business and valuation disputes. Electricity
arbitrations have included numerous power purchase agreements, tolling, transmission, joint
operating, co‐generation, PURPA, ISO/RTO, contract interpretation, wind, solar and photovoltaic
projects, biomass, steam supply, project development and other types of disputes and
agreements. Member of the ICDR’s International Energy Arbitrators List, the AAA’s National
Energy panel, and of the CPR Institute's Energy, Oil & Gas panel of arbitrators. Examples or prior
cases include:

        An international arbitration between co‐owners of a 100,000 barrel/day Texas oil and
         gas refinery and related trading entity arising out of a corporate governance dispute,
         resulting exercise of one owner's "put" rights and valuation of the refinery (Panel Chair).
        A domestic energy arbitration involving claims for royalty income damages arising out of
         production curtailments and pipeline replacements in a large U.S. oil field (Panel Chair).
        An arbitration between parties to an electric power tolling agreement involving claims
         for recovery of winter reliability penalties imposed by the New England ISO and
         counterclaims alleging miscalculation of availability charges (Panel Chair).
        An energy arbitration between an RTO and a transmission customer over alleged
         breaches of a service agreement (Panel Chair).
        A domestic energy arbitration between parties to an oil and gas participation agreement
         over interpretation and implementation of an “area of mutual interest” provision
         (Neutral Panelist).



                                                                                        Exhibit 2
                                                                                      Page 2 of 6
         Case 3:20-cv-01451-AC          Document 1      Filed 08/25/20     Page 13 of 16

Page 3


        An energy arbitration over interpretation of the price term in a long‐term gas purchase
         contract (Panel Chair).
        An energy arbitration involving alleged breaches of an agreement providing for
         development and financing of solar electric power projects for a California city (Neutral
         Panelist).
        A wind energy dispute between the owner of a 5,000+ acre wind power generation
         project and a large public utility over alleged curtailment losses arising under a long‐term
         power purchase agreement (Panel Chair).
        A dispute between a California city and the owner of a gas‐fired power plant involving
         disputes arising under a power purchase tolling agreement, and under a related
         interconnection and transmission services agreement (Sole Arbitrator).
        A domestic energy arbitration between a coal‐fired electric power generating plant and
         a utility over interpretation of the pricing provisions in a long‐term (30 year) power
         purchase agreement (Panel Chair).
        Additional examples available at www.tjbrewer.com.
TECHNOLOGY/INTELLECTUAL PROPERTY: IP and technology arbitrations have included patent,
royalty, product development and licensing disputes related to semiconductor, pharmaceutical,
medical product, vaccine, telecom and other technologies, trade secret misappropriation and
Lanham Act disputes, copyright, software and business acquisition‐related IP disputes. Member
of the AAA’s Intellectual Property and of the CPR Institute's Health Care and Life Sciences panels
of arbitrators. Member of the Silicon Valley Arbitration & Mediation Center's Tech List of leading
arbitrators and mediators in the technology sector (2020 and prior years). Examples of prior
cases include:

        A domestic patent licensing and product development dispute relating to development
         of a vaccine (Panel Chair).
        An international arbitration related to patent licensing and product development
         agreements for technologies used in e‐readers (Panel Chair).
        A trade secret arbitration involving alleged misappropriation of a hedge fund's financial
         modelling technologies by two former employees who started a competing fund (Neutral
         Panelist).
        An international biotech arbitration between US and Swiss parties related to alleged
         breaches of a licensing agreement covering certain genotypes sold for use in a test kit for
         human papillomavirus (Neutral Panelist).
        An international arbitration between U.S. and Dutch parties of a trade secret, breach of
         contract and RICO dispute between competing manufacturers of an environmental
         remediation product (Neutral Panelist).
        An international pharmaceutical licensing dispute between U.S. and Canadian parties
         (Panel Chair).
        A patent arbitration relating to "winglets" used on certain commercial airliners (Neutral
         Panelist).
        An international arbitration involving a pharmaceutical licensing dispute between U.S.
         and Indian parties (Panel Chair).


                                                                                         Exhibit 2
                                                                                       Page 3 of 6
         Case 3:20-cv-01451-AC        Document 1      Filed 08/25/20    Page 14 of 16

Page 4


        An international arbitration between a U.S. seller and a Japanese buyer over alleged
         breaches of an asset purchase agreement for a nanocrystal technology business (Sole
         Arbitrator).
        Additional examples available at www.tjbrewer.com.
LLC, M&A and JOINT VENTURES: Substantial experience in arbitrations involving disputes
between investors and business co‐owners, including LLC members, M&A, joint operating and
joint venture agreements, asset purchase, representations and warranties, post‐closing purchase
price and escrow adjustments, earnout provisions, tax‐related acquisition disputes and non‐
competition disputes. Member of the AAA's M&A and Joint Ventures panel of arbitrators.
Examples of prior cases include:

        An international M & A arbitration between European and U.S. parties arising out of the
         sale of a software company involving alleged breaches of representations and warranties
         given by the sellers related to balance sheet and tax liabilities (Neutral Panelist).
        An accounting‐related dispute between members of an LLC that operated a gold mine in
         Alaska (Neutral Panelist).
        An arbitration between owners of an East Coast marine fuel terminal involving claims of
         breach of fiduciary duties by the LLC's Managing Member (Panel Chair).
        An international arbitration between a US software company and its Saudi Arabian joint
         venture partner (Panel Chair).
        An arbitration between two telecommunications companies arising out of an asset sale
         (Sole Arbitrator).
        Additional examples available at www.tjbrewer.com.
OTHER: Arbitration experience also includes numerous construction cases, ERISA multiemployer
pension plan withdrawal liability disputes, class action and Fair Labor Standards Act (FLSA)
collective arbitrations, insurance coverage, healthcare payor‐provider reimbursement disputes,
service as an ICDR Article 37 emergency arbitrator, and many other types of commercial
cases. Member of the AAA/ICDR’s Aviation, Aerospace and National Security panel of arbitrators
to handle high‐value defense, cyber and security‐related disputes in the aerospace, aviation and
national security sectors. Substantial prior experience in arbitrations involving aviation,
aerospace, software, railroad and government‐related disputes. Examples include:

        A government‐contracting dispute related to satellite bandwidth used for U.S. military
         applications (Sole Arbitrator).
        An international arbitration between a U.S. aircraft manufacturer and a European
         customer involving breach of warranty claims (Panel Chair).
        An international arbitration between Israeli and Chinese parties over licensing and
         development for civilian applications of a technology product originally developed for
         military applications by the Israeli Air Force (Neutral Panelist).
        An international arbitration relating to interpretation of the royalty provision in a
         software licensing agreement covering a GPS product sold to the commercial aviation
         industry (Neutral Panelist).


                                                                                     Exhibit 2
                                                                                   Page 4 of 6
         Case 3:20-cv-01451-AC         Document 1      Filed 08/25/20      Page 15 of 16

Page 5


        An international arbitration between US and Canadian railroads to set fair‐market rental
         car‐hire rates for use of a fleet of 73‐foot centerbeam flatcars (Sole Arbitrator).
        A domestic arbitration between an airline providing charter aircraft services and a
         logistics services provider over alleged wrongful termination of an aircraft services
         contract for cargo transport aircraft (Sole Arbitrator).
        An international arbitration between a U.S. airline and three European airlines over
         interpretation of revenue sharing agreements following a merger involving one of the
         original contracting parties (Neutral Panelist).
        An indemnification and breach of contract dispute between a U.S. airline and a service
         provider arising out of a service agreement under which the provider agreed to provide
         wheelchair‐assistance services to inbound and outbound passengers at a U.S. airport
         (Sole Arbitrator).
        Additional examples available at www.tjbrewer.com.
Education:

Dartmouth College (B.A., Government, magna cum laude, 1968); Oxford University (B.A.,
Jurisprudence, First Class Honours, Wronker and Jurisprudence Prizes, Rhodes Scholar, 1973);
Harvard Law School (J.D., magna cum laude, law review, 1975).

Awards and Honors:

Listed in Best Lawyers in America for arbitration, 2020 and prior years. Selected by Best Lawyers
as Lawyer of the Year for arbitration in Seattle in 2015, 2017 and again for 2019. Fellow, College
of Commercial Arbitrators. Fellow, Chartered Institute of Arbitrators (FCIArb). Listed in Who's
Who Legal: Arbitration, 2019 and prior years (WWL comment: “’superlative’ and was particularly
picked out for his expertise relating to IP disputes and energy cases”). Ranked in Chambers USA
(2020) in the category of International Arbitration: Arbitrators USA (“an excellent arbitrator” with
“good case management skills” who is “particularly adept at handling disputes involving IP”).
Listed in Washington Super Lawyers, 2003‐2020.

Work History:

Self‐employed full‐time neutral since 2000. Trial lawyer 1975‐2000. Experience serving as an
arbitrator, court‐appointed special master, and mediator in commercial cases since 1986.
Partner, Wickwire Greene Crosby Brewer & Seward, 1994‐2000; Partner (1981‐94) and Associate
(1975‐81) Heller Ehrman White & McAuliffe, (including predecessor firm acquired by merger).

Publications and Speaking Engagements:

Speaker, 2017 National Energy Arbitration Conference: “Resolving Energy Arbitrations in Times
of Crisis,” CIArb, Houston; Contributing Author, THE COLLEGE OF COMMERCIAL ARBITRATORS
GUIDE TO BEST PRACTICES IN COMMERCIAL ARBITRATION, 4th ed., Juris Net 2017 (and to the
three prior editions); Speaker, 2016 AAA/ICDR National Panel Conference, “Red Flags and Risk


                                                                                        Exhibit 2
                                                                                      Page 5 of 6
         Case 3:20-cv-01451-AC       Document 1      Filed 08/25/20    Page 16 of 16

Page 6


Areas for Arbitrators: A Review of Recent Cases Challenging Arbitrator Authority,” New Orleans,
2016; Speaker, AAA Seminar: "Arbitration Advocacy for Courtroom Lawyers: Two Experienced
Arbitrators Discuss What Works, and What Doesn't, in Arbitration," Denver, 2015; Contributing
Author, THE LEADING PRACTITIONERS' GUIDE TO INTERNATIONAL OIL & GAS ARBITRATIONS,
(Juris, Gaitis ed., 2015); (partial Listing.)

Additional Information:

Additional information, and a printable CV, are available at www.tjbrewer.com.

(Last Updated: February 2020)




                                                                                    Exhibit 2
                                                                                  Page 6 of 6
